Dismissed; Opinion Filed November 19, 2019




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00662-CV

           NEAL RICHARDS GROUP AUSTIN DEVELOPMENT, LLC,
                   NEAL RICHARDS GROUP, LLC, AND
    NEAL RICHARDS GROUP FOREST PARK DEVELOPMENT, LLC, Appellants
                                V.
      WEST SUMMIT INVESTMENTS, LP, GLENDONTODD CAPITAL, LLC,
                     AND TODD FURNISS, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-12500

                            MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                              Opinion by Justice Partida-Kipness
       Before the Court is the joint motion of appellants, Neal Richards Group Austin
Development, LLC, Neal Richards Group, LLC, and Neal Richards Group Forest Park
Development, LLC, and cross-appellants, GlendonTodd Capital, LLC and Todd Furniss, to
dismiss this appeal as they have settled their differences. We grant the motion and dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE

190662F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

NEAL RICHARDS GROUP AUSTIN                          On Appeal from the 68th Judicial District
DEVELOPMENT, LLC, NEAL                              Court, Dallas County, Texas
RICHARDS GROUP, LLC, AND NEAL                       Trial Court Cause No. DC-17-12500.
RICHARDS GROUP FOREST PARK                          Opinion delivered by Justice Partida-
DEVELOPMENT, LLC, Appellants                        Kipness. Justices Bridges and Molberg
                                                    participating.
No. 05-19-00662-CV        V.

WEST SUMMIT INVESTMENTS, LP,
GLENDONTODD CAPITAL, LLC, AND
TODD FURNISS, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of November, 2019.




                                             –2–